 570DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIronworkers District Council of the Pacific North-west and International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO, Local 751andHoffman ConstructionCompany and Contract Glass,Inc and Interna-tionalBrotherhood of Painters and AlliedTrades,AFL-CIO,Local 1140Case 19-CD-434March 31, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn July 26, 1985, Administrative Law JudgeBurton Litvak issued the attached decision TheRespondent Unions filed exceptions and a supporting brief, and Employer Hoffman ConstructionCompany filed an answering briefThe National Labor Relations Board has delegated its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge'srulings,'findings, 2and conclusions, only to the extent consistent withthisDecision and Order 31The judge found that the Respondents, Iron-workers District Council and Ironworkers Local751,violated Section 8(b)(4)(ii)(D) by filing andmaintaining a grievance against the Employer,Hoffman Construction Company (Hoffman)The facts are undisputedHoffman, a generalcontractor in the building and construction indus-try, is signatory to a multiemployer collective-bar-'The judge relied inter aha on the Board s rulings in the underlying10(k) decision in rejecting the Respondents contentions that the instantmatter is moot because the disputed work has already been completedand that the grievance issue discussed below shouldbe deferred to thearbitration procedure of the collective bargaining agreement betweenEmployer Hoffman and the Respondents InLongshoremenILWU Local6 (GoldenGrain)289 NLRB 1 (1988) the Board recently reconsideredwhat issues raised in a 10(k) proceeding it will permit to be relitigated ina subsequent8(b)(4)(D)proceedingThe Board specified that it wouldcontinue to prohibit the relitigation of threshold matters that are not necessary toprove an 8(b)(4)(D) violationWhether complaint allegationsare moot because the disputed work concerningwhichthe alleged misconduct arose has been completed or whether a grievance concerning thedisputedworkshould be resolved by arbitration are both threshold mattersThatisthey concern whether the proceeding is properly before theBoard for disposition not whether a violation of Sec 8(b)(4)(D) has beencommittedWe therefore adopt the judge s findings that the Board sconclusions on these two issues in the 10(k) proceeding are binding2We adopt the judge s finding that Respondent Iron Workers Local751 violated Sec 8(b)(4)(ii)(D)by threatening to picketContract GlassIncwhen anobject ofthe picketing was toforce ContractGlass toassign the disputed work described below to employees the RespondentLocalrepresented rather than employees representedby theInternationalBrotherhood of Painters and AlliedTradesAFL-CIO Local1140 (theGlaziers)9The amendedOrderincludes a provision omitted by the judge requinng Respondent IronWorkers Local751 to sign copies of the noticesfor postingby theEmployer if willinggaining agreementwith the International Iron-workers, on behalf of the Ironworkers' localsHoffman subcontracted to Contract Glass, Inc(Contract) the disputed work, i e , the installationof aluminum window frames and entrance doorsand other miscellaneous metal work at the SOHIOAlaska Petroleum building construction project,which work was to begin in March 1983 Contractemploys members of the International Brotherhoodof Paintersand Allied Trades, AFL-CIO, Local1140 (the Glaziers), with which it has a collective-bargaining agreementAfter making several unsuccessful demands forthe disputed work and threatening to picket, theRespondents jointly filed a contractual grievanceagainstHoffman seeking monetary damages for anallegedviolationof the subcontracting articleHowever, after Region 19 held its 10(k) hearing inthe underlying proceeding, the arbitrator of thegrievance, Thomas Levak, issued a decision on No-vember 11, concluding that "the pendency of thiscase before the NLRB renders this case procedur-ally nonarbitrable at the present time " He, accord-ingly, reserved any ruling on the merits until the10(k) proceeding was resolved, specifying that "[a]tsuch timethe Arbitrator will reopen this caseon the motion of either party " On December 14the Board issued its Decision and Determination ofDispute awarding the disputed work to the employees represented by the Glaziers 4 The Re-spondents have neither made a motion to reopenthe arbitration nor withdrawn their grievanceIn addressing the allegation that filing and main-tainingthegrievanceviolatedSection8(b)(4)(ii)(D), the judge followed then applicableprecedent that dictated that a grievance for time-in-lieu payments amounts to a coercive demand forthe reassignmentofwork, thereby violating theAct 5In a case involving a dispute in the constructionindustry, however, the Board has recently reexam-ined its policy of finding that grievances in pursuitof time-in-lieu payments constitute proscribed eco-nomic coercion within the meaning of Section8(b)(4)(D)Thus, on facts very similar to those inthe instant case, the Board found inCarpentersLocal 33 (Blount Bros),6that a contractual claimfor "in lieu of' pay against the contractor that hadcontrolled the work and subcontracted it to a company that then assigned the work to employees notrepresented by the signatory union did not amount4 273NLRB 260 (1984)6 E gPulp & Paper WorkersLocal 194 (GeorgiaPacific)267 NLRB 26(1983)MillwrightsLocal 102(FrederickMeiswinkel)260 NLRB 972(1982)6 289 NLRB 1482 (1988)293 NLRB No 60 IRON WORKERSLOCAL 751 (HOFFMAN CONSTRUCTION)to unlawful coercionThe Board reasoned thatsuch a contract action against the contractor didnot affect thesubcontractor'sassignment of workand, therefore, would not conflict with theBoard's10(k) awardThe Respondents' pursuit of theirgrievance here is factually no different According-ly,we find that the Respondents' contract actionwasnotunlawfulcoercionunderSection8(b)(4)(ii)(D) and dismiss this allegation2 The judge further found that the Respondents'failure to notify the Regional Director for Region19 in writing that they would comply with theBoard's 10(k) determination also violated Section8(b)(4)(n)(D)Inmaking this finding, the judgerelied on then-controlling precedent finding that arespondent in a 10(k) proceeding must provideactual performance of all the requirements of a10(k) determination,including such written notice 8This precedent was recently overruled inGoldenGrain,supra at fn 3, in which the Board foundthat a failure to provide written notice of compliance does not amount to an independent basis for aviolation of Section 8(b)(4)(D) but merely triggersthe issuance of a complaint In view of that deciSion,we dismiss this allegationORDERThe National Labor Relations Board orders thattheRespondent,InternationalAssociationof7 In his analysis of this issue the judge rejected the Respondents contention that it was privileged to pursue the grievance because their grievance was not inconsistentwith theBoard s 10(k) determination In rejectmg this contention the judge applied the rule ofCarey I,Westinghouse375 U S 261 (1963)that Board jurisdictional rulings take precedenceover arbitration decisions on the same issueWe note that inBlount Brosthe Board foundCareyinappositebecause Careyinvolved a situation inwhich the Board s and the arbitrator s decisions could conflict i ewhenthe employer against which the grievance was filed was also the employer that made the assignmentCareyis similarly inapplicable here becauseContractnot Hoffman made the work assignmentThe judgealso appliedthe rule ofCareyto rejectthe Respondentscontention that judicial enforcement of an arbitrators decision contraryto the Board s 10(k) determinationwouldbe privilegedbyBillJohnson sRestaurantsvNLRB461 U S 731 (1983)We agree with the judge thatfindings on this issuewould appearto beprematureHowever in viewof our finding that the pursuit of the grievance does not amount to unlawful coercionwe disagree with the judge that such an action wouldlack a reasonable basis inbothlaw andfact suchthat protection frominjunction pursuant toBill Johnson swould not be available See LongshoremenIL WU Local 7 (Georgia Pacific)291 NLRB89 93 (1988)Chairman Stephens notes that because this is a construction industrycase inwhichthe pursuit of the grievance represented simply the enforcement of a signatory subcontracting clause-a type of clause thatcomes within the constructionindustryproviso to Sec 8(e) of the Act-there is no inconsistency with our recent decisioninLongshoremen ILWULocal 7 (GeorgiaPacific)supra in which the Board held that a union violated Sec 8(b)(4)(D) of the Act by filingor pursuing time in lieu gnevances after the issuanceof a 10(k) determination awarding the work toemployees other than those representedby the respondentunionThatcase involved a dispute in an industry in which there canbe no validcontractual provision purporting to bind an employer as to its contractingdecisions in the manner allowed in the proviso to Sec 8(e)6 E gLongshoremenILWU Local7 (GeorgiaPacific)273 NLRB 363(1984)LongshoremenILWU Local 62-B (Alaska Timber)271NLRB1291 (1984)571Bridge, Structural and Ornamental Iron Workers,AFL-CIO, Local 751, Anchorage, Alaska, its offi-cers,agents,and representatives, shall1Cease and desist from threatening to picketwith an object of forcing or requiring ContractGlass,Inc to assign to employees it represents,rather than to employees represented by the Glaziers,the work of the installation and preparationof certain metal frames for glass and the installationof glass into metal frames at the SOHIO AlaskaPetroleum building construction project in Anchor-age, Alaska2Take the following affirmative action neces-sary to effectuate the policies of the Act(a) Post at its office and meeting halls in Anchorage,Alaska, copies of the attached notice marked"Appendix "9 Copies of the notice, on forms provided by the Regional Director for Region 19,after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondentimmediately upon receipt and maintained for 60consecutive days in conspicuous places includingall places where notices to members are customari-ly postedReasonable steps shall be taken by theRespondent to ensure that the notices are not altered, defaced, or covered by any othermaterial(b) Furnish the Regional Director for Region 19with signed copies of such notice for posting bythe Employer, if willing, in places where notices toemployees are customarily posted(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply9 If this Order is enforced by a judgmentof a UnitedStates court ofappeals the words in the notice reading Postedby Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe UnitedStates Court of AppealsEnforcingan Order ofthe NationalLaborRelations BoardAPPENDIXNOTICETo MEMBERSPOSTEDBY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOTthreatento picket with an objectof forcing or requiring Contract Glass, Inc toassign toemployees whom we represent ratherthan to employees represented by theInternationalBrotherhood of Painters and Allied Trades, AFL-CIO, Local 1140, the work of the installation and 572DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpreparation of certain metal frames for glass andthe installation of glass into metal frames for glassat the SOHIO Alaska Petroleum building construetion project in Anchorage, AlaskaINTERNATIONALASSOCIATIONOFBRIDGE, STRUCTURAL AND ORNA-MENTAL IRON WORKERS,AFL-CIO,LOCAL 751Daniel R Sanders Esq,for the General CounselLesterV Smith Esq (Bullard Korshoj Smith & Jernstedt),of Portland,Oregon,for the RespondentsPaul D Supton Esq (Van Bourg Weinberg Roger & Rosenfeld)of San Francisco, California for the RespondentsDECISIONSTATEMENT OF THE CASEBURTON LITVACK, Administrative Law Judge Thismatter was heard by me on May 29, 1985, in Portland,Oregon On January 15, 1985, the Regional Director forRegion 19 of the National Labor Relations Board (theBoard) issued a complaint, basedon an unfairlabor practicecharge filed by Hoffman Construction Company(Hoffman) on July 17 1984allegingthat IronworkersDistrictCouncil of the Pacific Northwest (RespondentDistrictCouncil)and InternationalAssociationofBridge, Structural and Ornamental Iron Workers, AFL-CIO, Local 751 (Respondent Local) engaged in unfairlabor practices violative of Section 8(b)(4)(i) and (u)(D)of the National Labor Relations Act (the Act) Respondent District Council and Respondent Local each filed ananswer, denying the commission of any unfair laborpracticesAt the hearing all parties were afforded theopportunity to examine and crossexamine allwitnesses,to offer any and all relevant evidence to argue theirlegal positions orally, and to file posthearing briefs, all ofwhich have been carefully consideredAccordinglybased on the entire record here,' including the aforementioned beefs and my observation of the demeanor of thewitness,Wayne Thomas I make the followingFINDING OF FACTIJURISDICTIONHoffman is a State of Oregon corporation, with anoffice and place of business in Portland, Oregon, whereit is engaged in the business of general contracting in thebuilding and construction industry During the 12 month'G C Exh2 is the transcript of the underlying jurisdictional disputehearing involving these partiesAnalysis ofthe transcript discloses asconcededby counselfor theRespondents that Respondents counsel atthe earlier hearing had ample opportunity to cross examineevery witness exercising his right to do so in some instancesAccordinglyRespondents counsel in this proceeding expressed no concern with me relymg on the testimony of witnessesat the 10(k) hearing from the facts herenotwithstanding that with the exceptionof Wayne ThomasI had no opportunityto observetheir testimonial demeanor It is noted in these circumstances that the witnesses testimonies were uncontrovertedperiod preceding the issuance of the complaint herewhich period is representative of all times material, inthe course and conduct of its aforementioned businessoperations,Hoffman purchased and caused to be transferred and delivered to its facilities within the State ofOregon goods and materials valued in excess of $50,000directly from sources outside the State Contract Glass,Inc (Contract) is a State of Washington corporation,with an office and place of business in RedmondWashington, where it is engaged in the business of commercialglazingDuring the 12 month period preceding the issuance of the instant complaint which period is representalive of all times material, during the course and conductof its business operations, Contract sold and shipped orprovided services valued in excess of $50,000 directly tocustomers located outside the State of WashingtonIILABOR ORGANIZATIONSRespondent District Council and Respondent Localeach is, and has been at all times material, a labor organszationwithin the meaning of Section 2(5) of the ActInternational Brotherhood of Painters and Allied Trades,AFL-CIO, Local 1140 (the Glaziers), is and has been atall times material a labor organization within the meaning of Section 2(5) of the ActIIITHE ISSUESDid Respondent District Council and RespondentLocal violate Section 8(b)(4)(i) and (u)(D) of the Act byengagingin the following conduct(a)Threatening to picket Hoffman unless certain workwas assigned to members of Respondent Local ratherthan to members of the Glaziers(b) Seeking the disputed work through resort to thegrievance and arbitration procedure of their collectivebargaining agreement with the National Contractors Association (NCA)(c)Failing and refusing to comply with the Board sresolution of the underlying jurisdictional dispute reported at 273 NLRB 260 (1984) 2IV THE ALLEGED UNFAIR LABOR PRACTICESA The FactsThe record establishes that Hoffman is engaged inbusinessas a generalcontractor in the building and construction industry that commencing in March 1983, itbecame engaged in the construction of a 13 story officebuilding for the SOHIO Alaska Petroleum Company inAnchorage, Alaska, that Hoffmanisanemployer/memher of the NCA, and that pursuant to the membership, itisbound to the existing collective bargaining agreementbetween the International Association of Bridge StructuralandOrnamental IronWorkersAFL-CIO onbehalf of its constituent local unions including Respondent Local, and the NCA To perform the work of installing aluminum window frames and entrance doors andother miscellaneous metal work on the SOHIO Petroleum buildingHoffman awarded a subcontract to Con2Unless otherwise stated all events occurred in 1984 IRON WORKERSLOCAL 751 (HOFFMAN CONSTRUCTION)tractwhich utilizes employees who are members of andrepresented by the Glaziers with which Contract has acollectivebargainingagreementThe record further establishes that Contractutilizinga system of its owndesign,prefabricatedmuch of the window assemblywork and shippedsaidmaterialsto the jobsite from itsplant in the State of Washington Contract was scheduled to commence its work at the building project inearlyMarch, and the aforementioned material shipmentsarrived there between March 12 and 15 Ernie Niece, thefield superintendent for Contract testified that on theday the prefabricated materials arrived, an individual,who was later identified as the job steward for Respondent Local approached him at the construction site andasked if thematerialsbelonged to Contract Niece saidyes, and the steward asked if Contracts own employeeswould do the installation work Niece again said yesThereuponhe told me it was Iron Workers work, andI told him no, it s Glaziers work ' The steward startedtowalk away, turned to Niece, and said,Well,wecould throw a sign on you "3Wayne Thomas, the labor relations manager for Hoffman, testified that the earliest indication he received regarding a problem over the installation of the windowframes at the SOHIO Petroleum building project byContracts glazier employees was during a telephoneconversation with John Abshire, the business manager ofRespondent Local, which is located in Anchorage According to Thomas Abshire questioned the subcontractaward to Contract Glass and had a concern about theGlaziers performing what he called Ironworkers workShortly thereafter, on March 14, Thomas received a telegram from Abshire, stating that he had been informedthat employees of Contract, who were represented bythe Glaziers, would be installing the metal windows onthe SOHIO Petroleum building that he had been unableto arrangea meetingwith representatives of Contractand that it is imperative that Hoffmantake immediate action to resolve this issueDays later Thomas received a telephone call from Leroy Worley the president of Respondent District Council which encompassesIronworkers local unions in Oregon, Washington, andAlaska during which the latter reiterated what had beensaid by Abshire Subsequently Thomas received a letterdated March 30, from Worley stating that a contractualgrievance would be filedagainstHoffman seeking monetary compensation for Iron Workers based on the flagrant' subcontracting of their traditional work 4 Apparently shortly after the sending of this letter, RespondentDistrictCouncil and Respondent Local jointly filed acontractual grievanceagainstHoffman,alleging a violation of the subcontracting article and seeking monetarydamagesThomas testified further that, on May 15, whilehe was away from his office, a telephone message wasreceived and recorded by a switchboard operator TheNiece assumed he was going totry to throwa picket sign on us* By letter dated April3Thomas repliedtoWorley stating that Hoffman questioned the arbitrabilityof thegrievanceas Contract has no collective bargaining agreement withthe Iron Workersand any arbitrationaward would not be binding on it He further stated hisbeliefthat thematter actuallyinvolveda jurisdictional dispute and that Hoffman wouldcooperatewith the IronWorkers onthat basis573message,General Counsels Exhibit 6 readswill picketthursAM 19th All N W sites-Pickets will say failureto process grievances of IronworkersThomas returnedto his office and telephoned Worley Testifying at the10(k) hearing the witness recalled Worley saying thathe just wanted to get my attentionthatMr VanBourg had told him thatunlesswe were to arbitrate thismatter,our work would be shut down in the northwestAs to the telephone call of the day before,Hesaidhe made the call ' Testifying during the instanthearing, Thomas stated,Mr Worley said that it was hethat left amessage atthe office forand he said hewanted to get my attention, and that he did want to seeto it that we proceed to arbitration immediately to resolve thismatterFinallyThomas admitted thatWorley made no threat of picketing during the conversation, ratherhe confirmed sending the messageRegarding the invocation of their contractual gnevance and arbitration procedure by Respondent DistrictCouncil and Respondent Local, Hoffman atall timescontested the arbitrability of the instant dispute,arguingthat it was jurisdictionalin nature5Adhering to this position,Hoffman filed the instant charge on July 17Meanwhile, the arbitration process continued and thehearing on the Respondents grievances was held beforeArbitrator Thomas F Levak on August 28 in PortlandConcurrently, acting on Hoffman s unfair labor practiceallegationsRegion 19 of the Board issued a notice ofhearing and, pursuant to Section 10(k) of the Act priorto the decision of Arbitrator Levak, the underlying junsdictional dispute hearing was held on September 5 inAnchorage Subsequent to that hearing Arbitrator Levakissued his decision on November 11, concluding thatthe pendency of the 10(k) proceeding before the NLRBrenders this case procedurally nonarbitrable at thepresent time " Accordingly, he expressed no view on themeritsof the Respondents contractual grievance, reserving any rulinguntil the NLRB either determines that a10(k) determination is inappropriateor until theNLRB actually issues a 10(k) determination or shouldthe employer withdraw its unfair labor practice chargeAt such time as any of those events occur, the Arbitratorwill reopen this case upon the motion of either partyApproximately 1 month later, on December 14 theBoard issued its Decision and Determination of Dispute,reported at 273 NLRB 260 in the underlying matterfinding and concluding that there was reasonable causeto believe that a jurisdictional dispute existed over theinstallationof metal window framesand glassinto theframes at the SOHIO building construction project inAnchorage and that employees represented by [the Glaziers] are entitled to perform the work in disputeAc5Hoffman s attorneys asserted this position in letters to the attorneyfor the Respondents both prior to and at the arbitration hearing The poscion of the Respondents remained consistent- this is not a jurisdictional disputeWe have not asked that any workers be assigned to work orthat any workers be taken off work In this regardit isnoted that as aremedy for their grievance the Respondents sought monetary damagesbased on what ironworkers employed by Hoffman would have earnedhad they been utilized to perform the aluminum window frame installation work at the SOHIO building project for the alleged contract violation 574DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcordingly, the Board ruled that Respondent DistrictCouncil and Respondent Local are not entitled bymeansproscribed by Section 8(b)(4)(D) of the Act toforce [contract] to assign the disputed work to employees represented by it and ordered that the Respondnetseach shall notify the Regional Director for Region 19 inwriting whether it will refrain from forcing [Hoffman orContract], by means proscribed by Section 8(b)(4)(D), toassign the disputed work in a manner inconsistent withthis determinationOn December 26 the compliance officer of Region 19sent a letter to the attorney for the Respondents, confirming a conversation between them in which the attorney stated that a letter, conforming to the order of theBoard,would not be forthcoming because as the Respondents had engaged in no conduct proscribed by Section 8(b)(4)(D) of the Act On this point at the hearingtheRespondents counsel conceded thatwe re heretodaybecause we didn t write a letter back to theRegionAs to the work of installing alumimum windowframes and glass at the SOHIO Petroleum buildingproject and as to the arbitrators decision, the record discloses that neither Respondent has made any effort toreopen the arbitration proceeding and that theinstallationwork was completed by December Finally therecord also discloses that Contract has never had a collective bargaining agreement with the Iron Workers andthat itsagreementwith the Glaziers contains no methodfor the voluntary resolution of jurisdictional disputesB AnalysisBased on the allegations of the complaint counsel fortheGeneral Counsel contends that Respondent DistrictCouncil and Respondent Local acted in violation of Section 8(b)(4)(i) and (ii)(D) of the Act by threatening Hoffman with picketing unless Contract assigned the disputedwork to employees represented by the Iron Workersrather than to those represented by the Glaziers byprocessing a contractual grievance against Hoffman withthe grievance having the effect of forcing such an assignment, and by failing and refusing to notify the Board inwriting, of its intent to comply with the underlying 10(k)determination Initially I note that It is settled thatissues raised and litigated in a 10(k) proceeding may notbe relitigated in a subsequent unfair labor practice proceeding, alleging violations of Section 8(b)(4)(D) whichare based in part on factual determinations made in the10(k) proceedingLongshoremen ILWU Local 7 (Georgia Pacific)273NLRB 363, 366 (1984)IronWorkersLocal 433 (Plaza Glass),218 NLRB 848, 849 (1975) enfd549 F 2d 634 (9th Cir 1977)Teamsters Local 445 (BlountBros),197 NLRB 46, 51 (1972) In urging dismissal ofthe complaint allegations, counsel for the Respondentsfirst asserts that the instant matter is moot as the alumsnum window frame installation work was completed 6months prior to the instant hearing and there is no evidence before [me] of a likehood of recurrenceContraryto counsel, in its underlying 10(k) determination theBoard concluded that glazing contractors will continueto install the type of work in dispute in the future in theAnchorage area and that the Respondent will continueto assert jurisdiction over the work involved There is areal likelihood, therefore, that similar disputes will arisein the future273 NLRB at 262 Accordingly, as theBoard previously ruled on this point, I find no meet inthe Respondents first defenseCounsel next contends that neither prior to nor susequent to the 10(k) hearing did either Respondent engagein any conduct violative of Section 8(b)(4)(D) of theAct In this regard, Section 8(b)(4)(D) of the Act's makesitan unfair labor practice for a union to threaten,coerce or restrain any personengaged incommercewhere an object is `forcing or requiring any employer toassign particular work to employees in a particular labororganizationrather than to employees in anotherlabor organizationThere can be no question thatthe Respondents demanded the work of installing alumsnum window frames and the glass in said frames at theSOHIO Petroleum building project be done by membersof the Iron Workers rather than by members of the GlaziersThus, the job steward for Respondent Local approached Contracts field superintendent on the jobsiteand, having it confirmed that Contract's employees, whoare represented by the Glaziers, would do the installationwork, claimed that such was Iron Workers' work TheBoard has long held, of course, that a job steward acts asan agentof a union, binding the latter by his conductTri State Building Trades Council (Backmen Sheet Metal),272 NLRB 8 (1984)ElectricalWorkers IBEW Local 3(Western Electric),141NLRB 888, 893 (1963), enfd 339F 2d 145 (2d Cir 1964) Further John Abshire, the bus[nessmanager of Respondent Local, spoke to WayneThomas, the labor relations manager for Hoffman questioning the subcontracting award to Contract and expressing his concern that members of the Glaziers wouldbe performing ironworkers work Finally shortly thereafter,Leroy Worley, the president of Respondent DistrictCouncil, telephoned Thomas and reiterated whatAbshire had previously said There can equally be noquestion that a threat of picketing was uttered in supportof the demands Thus although not specifically allegedin the complaint as conduct violative of the Act but asrelied on by the Board in the underlying 10(k) decisionas a basis for concluding there was reasonable cause tobelieve the Act had been violated, after stating the IronWorkers claim for the disputed work, the Iron Workersjob steward warned Contracts field superintendent,Wecould throw a sign on you a statement understood bythe latter to be a threat of picketing The testimony ofNiece, the field superintendent, was uncontroverted andthe Board attributed the threat uttered by the steward toRespondent Local I find that, by this conduct Respondent Local acted in violation of Section 8(b)(4)(ii)(D) oftheActTeamsters Local 528 (National Homes)255NLRB 208 210 (1981)Turning to the conduct involving Hoffman, notwithstanding that such would be an indirectmeansof forcinga reassignmentof the disputed work it is clear as foundby the Board in the underlying 10(k) decision, that anysuchactivitywould be cognizable under Section6Analysis of the recorddiscloses no conduct within the meaning ofSec 8(b)(4)(i)andI shall recommend dismissal of all allegations in thatregard IRON WORKERS LOCAL 751 (HOFFMAN CONSTRUCTION)8(b)(4)(D) of the ActElectricalWorkers IBEW Local 3,supra at 894 The complaint alleges that the Respondent s filing and maintenance of a contractual grievanceagainst Hoffman was violative of the Act Initially I believe that such constituted nothing less than a means ofobtaining the installation of the aluminum window frameand glass installationwork Thus, Worley thepresidentof Respondent District Council, stated in his March 30letter to Thomas, that the grievance involved the subcontractingof Iron Workerstraditionalwork Further,the remedy, which was sought by the Respondents,would have reimbursed the Respondent Local membersfor what they would have earned had they, and not theemployees of Contract who are members of the Glaziers,been given the disputed work In these circumstances,the grievance could have served but one purpose-toinduce Hoffman, which had no control over the disputedwork, to place pressure on Contract to reassign the workto Iron Workers members Viewed in this light, themeaningof Abshire's statement,in hisMarch 14 telegram to Thomas- it is imperative that Hoffmantake immediate action to resolve this issue," becomes obviousThe Board, in its 10(k) decision, stated, that thefiling of grievances, as here, against employers who haveno control over the assignment of the work (i e , Hoffman) applies indirect pressure on an employer in the assignmentof the work,Pulp & Paper Workers Local 194(Georgia Pacific),267 NLRB 26 (1983), and is coercivewithin the meaning of Section 8(b)(4)(u)MillwrightsLocal 102 (Frederick Meiswinkel Inc)260 NLRB 972(1982)273 NLRB at 262 Accordingly, I find that thefiling and processingof thecontractual grievance againstHoffman by Respondent District Council and by RespondentLocalwas,and is, violative of Section8(b)(4)(ii)(D) of the ActLongshoremen ILWU Local 7,supra at 363,Millwrights Local 102 (Meiswinkel Interiors)260 NLRB 972, 974 (1982) Notwithstanding this findingIdo not believe that Worley s confirmation to Thomas,on May 15, that he was the individual who, on the previous day, left the telephone message for the latter inwhich a picketing threat was made was likewise violative of the Act Thus, I note that the Board althoughfinding in the underlying 10(k) decision that Worley leftthat message and later confirmed doing so, placed no reliance on this occurrence in determining whether therewas reasonable cause to believe a violationof the Act existed in this matterFurtherWorley s comments toThomas indicate that whatever he said was not meant tobe construed by Thomas as a threat of picketing butrather as a sign of hisWorleys impatience that the contractual grievance had not yet been scheduled for arbitrationThis is so as Thomas admitted that the former'swords were, he said he wanted to get my attention, andthat he did want to see to it that we proceed to arbitration immediately ' Therefore although he obviously lefta message containing a threat of picketing,it is clear thatWorley intended such to be construed by Thomas as agesture of impatience, and I believe that Thomas understood thisAccordingly I shall recommend that paragraph 7 of the complaint be dismissedWith regard to the arbitration of the grievance, counsel for the Respondent argued that, citingUnited Tech575nologies Corp,268 NLRB 557 (1984), the Board shoulddefer resolution of this matter to the grievance and arbitration procedure of the contract between the Respondents and Hoffman My difficulty with this contention isthatContract has no collective bargaining agreementwith the Iron Workers and was not a party to the instantarbitration In ruling on the same assertion in itsunderlying 10(k) determination,the Board stated,Inasmuch asContract is not a party to the collectivebargainingagreementbetween Iron Workers and Hoffman and hasnot agreed to be bound by it, we find that there is noagreed on method for resolution of the dispute and wedecline to defer to the grievance arbitration machineryof that agreement273 NLRB at 2627 The prior determination of the Board is binding on this issue, and I findnomerit to this argumentWoodworkers Local 3 90(Crown Zellerbach),261 NLRB 615 (1982),Stage Employees IATSE (Metromedia),225NLRB 785, 788 (1976)Counsel next asserts that the Supreme Court s decision inW R Grace & Co v Rubber Workers Local 759,461US 757 (1983), is controlling on my decision in thismatter There, the employer signed a conciliation agreement with the EEOC relating to allegations of discnmination against blacks and women in the operation of theseniority system of its contract with the union Subsequently, individuals, who were adversely affected by theagreement,filedgrievance,seekingmonetary damages,pursuant to the grievance, arbitration procedure of thecontract and an arbitrator ruled that some of the grievances were meritorious The employer then filed a lawsuit in the Federal courts to overturn the arbitrationawards Finding that the employer was the wrongdoerand that the above dilemma, resulting from contrary decisions,was one of its own making the Court concludedthat it could not say the arbitrator had wrongly interpreted the parties collective bargaining agreement, thatthe arbitrators decisionwas not contrary to publicpolicy and that, therefore the arbitration awards shouldtake precedence Asserting the broad nature of the decision counsel contends that there is nothing inconsistentbetween the Respondents grievance for breach of thecontractual subcontracting clause and the Boards 10(k)determination and that Hoffman should be required toabide by any arbitration award here Contrary to the arguments of counsel I believe that the instant matter isdistinguishablefrom the Court s W RGrace & Codecilion and not controlled by it Thus the Act mandatesthat the Board resolve work jurisdictional disputes between competing labor organizations In its underlying10(k) determination, the Board specifically found that thefacts of the instant matter clearly revealed the existenceof a jurisdictional dispute between the Respondents andtheGlaziersover the work of installing aluminumwindow frames and glass at the SOHIO Petroleum building construction project in Anchorage Further, based onthe findings of the Board, I concluded that the contractual grievance filed against Hoffman by the Respondentswas in reality, an unlawful attempt toforceHoffman tohave the above work assigned to members of the IronWorkers Notwithstanding what the supreme Court saidinW R Grace & Co,itpreviously ruled inCarey v 576DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWestinghouse375 U S 261 (1964) that rulings by theBoard in jurisdictional dispute matters take precedenceover arbitration decisions involving the same issues andthat[t]he superior authority of the Board may be inyoked at any time Id at 272 The latter decision wasnot overruled, or even discussed by the Court in W RGrace &Co, rendering correct the conclusion by methat, at least with regard to work jurisdictional disputesdecisions of the Board assume primacy over contrary arbitration resultsAlthough such is not the case here, hadeither Respondent petitioned the arbitrator to issue a decision favorable to it and had such been done, theBoard s prior determination and resolution of a ,junsdictional dispute would, therefore, assume precedence Finally,with regard to the arbitration counsel contendsthat,assumingthe arbitrator had issued' or eventuallyissues, at the Respondents behest a decision inconsistentwith the Board s 10(k) determination and the Respondents seek judicial enforcement of such, this conductwould be privileged by the Supreme Court sBill Johnson s Restaurants vNLRBdecisionAlthough any conclusions in this regard would appear to be premature,contrary to counsel, it is clear that any conduct in whichthe Respondents may engage against Hoffman and whichiscontrary to the 10(k) determination of the Boardwould constitute a continuation of the unlawful economis coercion found above It is, as stated in response tocounsel's previous argument, well settled that a 10(k)award takes precedence over any and all contrary arbitration resultsCarey vWestinghouse,supra In these circumstances, it must be concluded that any future judicialenforcement of a contrary arbitration result for, asshown above an unlawful object would lack any reasonable basis in both law and fact Therefore, reliance ontheBill Johnson'sdecision would be, and is misplacedandwithoutmeritLongshoremen ILWU Local 32(Weyerhaeuser Co)271 NLRB 759 (1984)The final allegation of the complaint results from theconceded failure of either Respondent to notify the Regional Director for Region 19, in writing, subsequent tothe issuance of the underlying 10(k) determination that itwould comply with the result of said decision Analysisof the Board cases on this point establishes that thisnotice requirement is an essential aspect of any determination of dispute that compliance with a 10(k) award requires a showing of a good faith intent to abide therebythat what is necessary for this is actual performance ofthewritten notice requirementLongshoremen Local 7,supra at 366, and that the failure and refusal to providesaidwritten notificationstanding alone, violates Sec8(b)(4)(D) of the Act'Longshoremen IL WU Local 62-B(Alaska Timber), 271NLRB 1291 fn 3 (1984),PlumbersLocal 195 (Texas Oil)231 NLRB 525, 528 (1977),IronWorkers Local 433 (Plaza Glass),218 NLRB 848 (1975)In defense, counsel for the Respondents argues that neither one is acting in noncompliance with the underlying10(k)determination and that neither Respondent hassought to reopen the arbitration proceedings seeking afavorable ruling 8 However for such defenses to havemerit, there must be actual performance of all the requirements set forth by the Board in a 10(k) determinationTeamsters Local 528,supra at 209Written notice isan integral part of the compliance procedure and untilsatisfiedthere can be no finding of actual compliancewith a 10(k) determinationIt isnot a mere formality, asimplied by counsel, and the failure of either Respondentto provide such to the aforesaid Regional Director constitutes a further violation of Section 8(b)(4)(u)(D) of theActAlaska Timber,supraCONCLUSIONS OF LAW1Hoffman is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct2Contract is an employerengaged incommercewithin the meaning of Section 2(2), (6), and (7) of theAct3RespondentDistrictCouncil,Respondent Local,and the Glaziers each is a labor organization within themeaning of Section 2(5) of the Act4The disputed work consists of the installation andpreparation of certain metal frames for glass and the installation of glass into metal frames at the SOHIO AlaskaPetroleum Company building construction project in Anchorage, Alaska5Respondent Local engaged in unfair labor practicesproscribed by Section 8(b)(4)(ii)(D) of the Act by threatening to picket Contract with an object of forcing or requinng the Employer to assign the work, described inparagraph 4 above, to employees represented by Respondent Local rather than to employees represented bythe Glaziers6Respondent District Council and Respondent Localeach engaged in unfair labor practices proscribed by Section 8(b)(4)(ii)(D) of the Act by filing andmaintaining ineffect a contractual grievanceagainstHoffman, seekingmonetary damages for work performed by employeesrepresented by the Glaziers, with an object of inducingHoffman to force or require Contract to assign the work,described in paragraph 4 above to employees represented by the Respondents rather than to employees represented by the Glaziers and by failing and refusing tocomply with the Board s Decision and Determination ofDispute reported at 273 NLRB 2607The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section 2(6) and (7) of the Act8Unless specified above, no other unfair labor practices have been committed in this matterTHE REMEDYHaving found that Respondent District Council andRespondent Local eachengaged in and is engaging in7 Inasmuch as Arbitrator Levak correctly understood the limits of hisauthority in such circumstances counsel is correct that the instant arbitration ruling is not dispositive of the unfair labor practice issue regardingthe Respondents grievance for the violation of the Act results from themaintenance of the action and not the result thereofs Although neither Respondent has moved to have the arbitrator issuea decision contrary to the 10(k) determination it is equally true that neither Respondent has indicated that it has abandoned its position at thearbitration hearing IRON WORKERSLOCAL 751 (HOFFMAN CONSTRUCTION)577unfair labor practices,I shall recommend that eachbeAct, including the posting of a notice setting forth its obordered to cease and desist and to take certain affirmaligationtive action designed to effectuate the purposes of the[Recommended Order omitted from publication ]